


110 HCON 176 IH: Expressing the sense of the Congress that a

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 176
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Mr. Buchanan (for
			 himself, Mr. Akin,
			 Mr. Bartlett of Maryland,
			 Mrs. Bachmann,
			 Mr. Bilirakis,
			 Mrs. Blackburn,
			 Mr. Boozman,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Burton of Indiana,
			 Mr. Campbell of California,
			 Ms. Carson,
			 Mr. Chabot,
			 Mr. Crenshaw,
			 Mr. Culberson,
			 Mr. Davis of Illinois,
			 Mr. David Davis of Tennessee,
			 Mrs. Davis of California,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Doolittle,
			 Mr. Feeney,
			 Mr. Garrett of New Jersey,
			 Mr. Hensarling,
			 Mr. Jones of North Carolina,
			 Ms. Kaptur,
			 Mr. Kline of Minnesota,
			 Mr. Kuhl of New York,
			 Mrs. McMorris Rodgers,
			 Mr. McNerney,
			 Mr. McKeon,
			 Mr. Mack, Mr. Manzullo, Mr.
			 Marshall, Mr. Mica,
			 Mr. Miller of Florida,
			 Mr. Neal of Massachusetts,
			 Mr. Neugebauer,
			 Mr. Payne,
			 Mr. Pitts,
			 Mr. Putnam,
			 Mr. Reichert,
			 Mr. Rogers of Alabama,
			 Mr. Roskam,
			 Ms. Shea-Porter,
			 Mr. Shadegg,
			 Mr. Smith of New Jersey,
			 Mr. Souder,
			 Mr. Tancredo,
			 Mr. Udall of Colorado,
			 Mr. Wamp, Mr. Weldon of Florida,
			 Mr. Young of Alaska,
			 Mr. Cohen,
			 Mr. Fortuño,
			 Mr. Donnelly,
			 Mr. Mitchell,
			 Mrs. Christensen,
			 Mr. Brown of South Carolina,
			 Ms. Berkley,
			 Mrs. Boyda of Kansas,
			 Mr. Stearns,
			 Mr. Rogers of Michigan,
			 Ms. Ros-Lehtinen,
			 Mr. Fossella,
			 Mr. Castle,
			 Mr. Upton,
			 Mr. Mahoney of Florida,
			 Mr. Walden of Oregon,
			 Mr. Meek of Florida,
			 Mr. King of New York,
			 Mr. Keller of Florida,
			 Mr. Peterson of Minnesota, and
			 Mr. Space) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued to honor our Nation’s disabled
		  veterans.
	
	
		Whereas more than 3,000,000 of the Nation’s veterans are
			 currently classified as disabled;
		Whereas disabled veterans risked their lives and
			 sacrificed their health in dedicated service to our country;
		Whereas disabled veterans are returning home each day from
			 honorably defending our country; and
		Whereas it is only fitting that our disabled veterans be
			 honored for their selfless service and sacrifices: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued by the United States Postal
			 Service to honor our Nation’s disabled veterans; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
